                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 CYNTHIA LANGSTON STERNBERG                                         CIVIL ACTION
 VERSUS                                                             NO: 19-2245
 CLEON BROWN RANDON, ET AL                                          SECTION: "S" (5)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant's Motion to Dismiss Pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Rec. Doc. 15) is GRANTED, and this matter

is dismissed.

                                         BACKGROUND

       This is a defamation suit arising out of alleged defamatory statements made in connection

with state court child custody litigation. Plaintiff herein, Cynthia Sternberg, alleges that her ex-

husband, Tom Sternberg, and her childhood friend, Cleon Brown Randon, made defamatory

statements in the affidavits provided with Tom Sternberg's February 16, 2017 petition for ex

parte custody brought pursuant to Louisiana Code of Civil Procedure article 3945.

       The ex parte custody petition was filed on February 16, 2017, and was set for hearing

before a hearing officer on March 15, 2017. Petitioner, Tom Sternberg, failed to appear at the

hearing and thus the article 3945 petition was dismissed, in an order providing seven days, or

until March 22, 2017, for him to file objections. No objections having been filed, on March 27,

2017, final judgment was entered dismissing the petition. On March 1, 2019, the Sternbergs

entered into a settlement agreement, which specifically covered "all litigation of all the issues
involved in this divorce." Rec. Doc. 15-1, § I. Further, this global settlement agreement included

a clause in which the parties agreed that "any breach will be adjudicated in the [22nd Judicial

District Court in St. Tammany Parish]" and that each party "waive[d] any right to bring suit in

any other state or jurisdiction other than the [22nd Judicial District Court in St. Tammany Parish].

Id. at ¶¶ 4, 6.

        Subsequently, Cynthia Sternberg filed the instant defamation suit in this court. Tom

Sternberg has moved to dismiss arguing that the suit is prescribed, because it was brought more

than one year after the alleged defamatory statements were made, and that the court lacks

jurisdiction, because by the terms of the parties' settlement, any related litigation must be filed in

the 22nd Judicial District. Cynthia Sternberg opposes, arguing that the claims are not prescribed

because they did not come into existence until the entry of the settlement agreement, and that the

forum selection clause is inapplicable to her defamation suit, because the state court section in

which the prior litigation proceeded is a family court that does not have jurisdiction to hear the

defamation claims.

                                           DISCUSSION

Forum selection clause

        While the motion to dismiss based on the forum selection clause is premised on Federal

Rule 12(b)(1), the Supreme Court has instructed that "the appropriate way to enforce a

forum-selection clause pointing to a state or foreign forum is through the doctrine of forum non

conveniens."Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49,

62–63 (2013). Under the forum non conveniens doctrine, a court may decline to exercise


                                                  2
jurisdiction over a case properly before it if the case may be more conveniently tried in another

forum. In re Volkswagen of Am., Inc., 545 F.3d 304, 313 (5th Cir. 2008).

        In the usual case, courts consider private and public interest factors in determining

convenience. Weber v. PACT XPP Techs., AG, 811 F.3d 758, 766–67 (5th Cir. 2016). The

private interest factors are: the relative ease of access to sources of proof, the availability of

compulsory process to secure the attendance of witnesses, the cost of attendance for willing

witnesses, and all other practical problems that make trial of a case easy, expeditious and

inexpensive. In re Volkswagen of Am., Inc., 545 F.3d at 315. The public interest factors are: the

administrative difficulties flowing from court congestion, the local interest in having localized

interests decided at home, the familiarity of the forum with the law that will govern the case. and

the avoidance of unnecessary problems of conflict of laws or in the application of foreign law.

Id.     However, when there is a valid forum selection clause, “[i]nstead of independently

weighing the private interests of the parties, the court should deem the private-interest factors to

weigh entirely in favor of the preselected forum.” In re Lloyd's Register N. Am., Inc., 780 F.3d

283, 293–94 (5th Cir. 2015) (citing Atl. Marine, 134 S. Ct. at 582)(internal quotations omitted)).

"As a consequence, a district court may consider arguments about public-interest factors only.

Because those factors will rarely defeat a transfer motion, the practical result is that

forum-selection clauses should control except in unusual cases." Atl. Marine, 134 S. Ct. at 582.

        In this case, Cynthia Sternberg's sole argument against the applicability of the forum

selection clause is that the selected forum, the 22nd Judicial District Court for the Parish of St.

Tammany, is a family court that has no jurisdiction over defamation claims. However, "[d]istrict


                                                   3
courts are tribunals of general jurisdiction in Louisiana." Tanner v. Beverly Country Club, 217

La. 1043, 1072, 47 So. 2d 905, 915 (1950). Therefore, even though the 22nd Judicial District

Court may dedicate certain sections to specific areas of law, the court is nonetheless a court of

general jurisdiction. Thus, while the Sternberg's divorce and incidental litigation may have

proceeded in a family law section, that does not mean that no section of the 22nd Judicial District

court can assert jurisdiction over plaintiff's defamation claim. Accordingly, plaintiff has not

demonstrated the extraordinary circumstances needed to override the forum selection clause.

       Moreover, Cynthia Sternberg has not argued that the forum selection clause is otherwise

invalid. Under the Bremen rule, forum selection clauses “are prima facie valid and should be

enforced unless enforcement is shown by the resisting party to be unreasonable under the

circumstances.” The BREMEN v. Zapata Off–Shore Co., 407 U.S. 1, 15 (1972). The Bremen

rule, announced in an admiralty case, has been explicitly held to apply to motions to dismiss

based on a forum selection clause filed in cases before federal courts sitting in diversity.

International Software Systems, Inc. v. Amplicon, Inc., 77 F.3d 112, 115 (5th Cir.1996).

“Unreasonableness potentially exists where (1) the incorporation of the forum selection clause

into the agreement was the product of fraud or overreaching; (2) the party seeking to escape

enforcement will for all practical purposes be deprived of his day in court because of the grave

inconvenience or unfairness of the selected forum; (3) the fundamental unfairness of the chosen

law will deprive the plaintiff of a remedy; or (4) enforcement of the forum selection clause

would contravene a strong public policy of the forum state.” Haynsworth v. The Corporation,

121 F.3d 956, 963 (5th Cir.1997).


                                                  4
       Plaintiff has failed to argue that any of these concerns were present in confecting the

forum selection clause included in the operative settlement agreement, and the court's review of

the record does not indicate that any were present. Plaintiff herself is an attorney, and the

settlement agreement was reached after lengthy litigation, and read into the record in open court,

in a proceeding in which plaintiff agreed to its terms. Accordingly, the court finds that the forum

selection clause is valid and enforceable, and this matter is dismissed on forum non conveniens

grounds.

Prescription

       Because the court finds that this matter should be dismissed pursuant to the valid forum

selection clause, it pretermits consideration of the prescription issue. Accordingly,

       IT IS HEREBY ORDERED that defendant's Motion to Dismiss Pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Rec. Doc. 15) is GRANTED, and this matter

is dismissed.



                                    21st day of November, 2019.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                  5
